Citation Nr: 0936265	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  03-15 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to restoration of nonservice-connected death 
pension benefits during the appellant's incarceration from 
August [redacted], 1981 to August [redacted], 1982.

2.  Entitlement to an increase in the rate of nonservice-
connected death pension benefits during the period of time 
during which the appellant received payments for tasks 
performed in prison.  


REPRESENTATION

Appellant represented by:	C. Bryan Wilson, Esquire




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran's verified periods of active military service are 
from January 1951 to January 1957 and from April 1958 to 
December 1964.  He died in July 1980.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut:  an April 2002 decision, in which the effective 
date of pension benefits was adjusted to an earlier date and 
the rate of the appellant's nonservice-connected death 
pension benefits for the first 60 days of her incarceration 
was reduced because the payments she received from the prison 
were treated as countable income; and a September 2003 rating 
decision in which an effective date of July 1, 1980, was 
assigned to the appellant's grant of nonservice-connected 
death pension benefits, and the benefits were discontinued 
during the term of her imprisonment.  

The appeal has previously been before the Board.  An August 
1993 RO decision awarded nonservice-connected death pension 
benefits to the appellant, effective on April 1, 1992.  The 
appellant appealed the assigned effective date.  The Board 
issued a decision in April 1997 that upheld the RO's August 
1993 decision.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (court of 
appeals).  In December 1998, the court of appeals granted a 
joint motion of the parties, vacated the Board's April 1997 
decision, and remanded the case to the Board.   

In July 1999, the Board remanded the matter to the RO for 
additional development.  In April 2002, VA assigned the award 
for nonservice-connected death benefits from October 16, 
1980, and as part of that decision, determined that the 
appellant's death pension benefits should be reduced during 
the first 60 days of her incarceration based on her receipt 
of incentive pay from the prison.  As relevant here, the 
appellant appealed the RO's determination to reduce her death 
pension benefits during the first 60 days of her period of 
incarceration.  

In September 2003, the RO issued a rating decision that 
changed the effective date of the appellant's death pension 
benefits to July 1, 1980, and as part of that decision, 
determined that the appellant's death pension benefits must 
be discontinued for the period dated from the 61st day of her 
incarceration until her release.  The appellant appealed that 
portion of the decision that discontinued her benefits.  

In a December 2005 decision, the Board both denied the 
appellant's claim to increase the rate of payments that had 
been reduced on the basis of her receipt of incentive pay 
from the prison and denied her claim to restore the benefits 
that had been discontinued for the period dated from the 61st 
day of incarceration until date of release.  The appellant 
appealed.  In May 2007, the Court of Appeals again remanded 
the appeal.  In a May 2008 decision, the Board remanded the 
appeal to the RO for issuance of a supplemental statement of 
the case that addressed the appellant's constitutional 
issues.  

In a February 2009 rating decision, the RO restored the 
nonservice-connected death pension benefits for the period 
from August [redacted], 1982, to October [redacted], 1991.  In the 
supplemental statement of the case issued in February 2009, 
the RO determined that a restoration date earlier than 
August [redacted], 1982, was not warranted and also determined that 
no increase in the rate of pension benefits was warranted.  
The appeal is now ready for further review by the Board.  

The appellant was afforded a personal hearing before an RO 
Decision Review Officer in May 2004.  She also appeared for a 
personal hearing at the RO in June 2005 before the 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are associated with the claims folder.


FINDINGS OF FACT

1.  The appellant was in receipt of nonservice-connected 
death pension benefits, effective from November 1, 1980. 

2.  The appellant was incarcerated on June [redacted], 1981.

3.  The appellant's receipt of nonservice-connected death 
pension benefits was discontinued, effective from August [redacted], 
1981, the 61st day of incarceration.

4.  As a result of her petition for a writ of habeas corpus, 
the appellant's judgment convicting her of murder in the 
second degree and criminal solicitation in the second degree 
was vacated. 

5.  The appellant pleaded guilty to criminally negligent 
homicide and although she was sentenced to time served, the 
sentencing judge indicated that no more than 60 days of that 
imprisonment would have been attributed to her punishment for 
criminally negligent homicide.  

6.  The appellant's nonservice-connected death pension 
benefits have been restored, effective August [redacted], 1982.  

7.  From June [redacted], 1981, to October [redacted], 1991, the appellant 
received payments from the prison relating to tasks she was 
required to perform.  


CONCLUSIONS OF LAW

1.  The discontinuance of the appellant's nonservice-
connected death pension benefits effective from August [redacted], 
1981 to August [redacted], 1982, due to her incarceration, was not 
proper.  38 U.S.C.A. § 5313 (West 2002 & Supp. 2009); N.Y. 
Pen. L. §§ 70.00, 70.40, 125.10 (1992); 38 C.F.R. § 3.666 
(2008); VAOPGCCONCL 4-92.  

2.  The criteria for payment at a higher rate for nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.260, 3.261,3.262, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of nonservice-connected death pension 
benefits

The relevant facts of this case, which are not in dispute, 
establish that the appellant filed a claim for nonservice-
connected death pension benefits in October 1980.  On June 
[redacted], 1981, she was convicted of murder in the second degree 
and criminal solicitation in the second degree and sentenced 
to concurrent prison terms of fifteen years to life and two-
to-six years' imprisonment, respectively.  An RO 
administrative decision was issued in November 1981 that 
determined that the appellant was barred from receiving VA 
benefits due to her wrongfully and intentionally causing the 
Veteran's death.  On October [redacted], 1991, a petition for a writ 
of habeas corpus was granted and the judgment against the 
appellant was vacated in its entirety.  The appellant 
subsequently pleaded guilty to the lesser crime of criminally 
negligent homicide, which is a class E felony that carries a 
maximum sentence of four years.  N.Y. Pen. L. §§ 70.00, 
125.10 (1992).  She was sentenced to "time served."  

Following her release from prison, the appellant filed a 
claim for nonservice-connected death pension benefits.  She 
was ultimately granted nonservice-connected death pension 
benefits effective from November 1, 1980.  But pursuant to 
38 U.S.C.A. § 5313, the RO discontinued her benefits 
following her 61st day of incarceration for conviction of a 
felony and reinstated those benefits from October 4, 1991, 
the date following her last day in prison.  In a 
February 2009 decision, the RO changed the effective date of 
the reinstatement of benefits to August [redacted], 1982, one year 
following the 61st day of her imprisonment.  As a result of 
these decisions by the RO, the appellant received nonservice-
connected pension benefits from November 1, 1980, to 
August [redacted], 1981, and from August [redacted], 1982, to the present.  
The appellant here seeks reinstatement of her benefits for 
that one year period from August [redacted], 1981, to August [redacted], 
1982.  As discussed below, the Board is granting restoration 
of those benefits. 

Any person who is entitled to compensation or to dependency 
and indemnity compensation and who is incarcerated in a 
Federal, State, or local penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation or dependency and indemnity 
compensation, for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  38 U.S.C.A. § 5313.  Similarly, VA 
regulations addressing incarcerated pension beneficiaries 
state that "if any individual to or for whom pension is 
being paid under a public or private law administered by the 
Department of Veterans Affairs is imprisoned in a Federal, 
State or local penal institution as the result of conviction 
of a felony or misdemeanor, such pension payments will be 
discontinued effective on the 61st day of imprisonment 
following conviction."  38 C.F.R. § 3.666 (2008).  For that 
reason, the RO discontinued the appellant's pension payments 
on the 61st day of imprisonment, following her conviction of 
second-degree murder and criminal solicitation.  

As a result of the habeas corpus judgment, the appellant's 
conviction was vacated.  Thus, with respect to her second-
degree murder and criminal solicitation charges, she was not 
imprisoned as a result of a felony conviction.  The VA 
General Counsel has determined that when the incarceration is 
in violation of constitutional rights, the pension should not 
be discontinued.  VAOPGCCONCL 4-92.  

The appellant was thereafter convicted of a Class E felony 
because she pleaded guilty to criminally negligent homicide.  
N.Y. Pen. L. § 125.10.  She was sentenced to time served, 
which was a little more than 10 years.  But since the maximum 
sentence for that crime is imprisonment for 4 years (see N.Y. 
Pen. L. § 70.00(2)(e)), it is not readily apparent how much 
of that previously-served imprisonment should be considered 
the result of her felony conviction for criminally negligent 
homicide.  

And while the state criminal statute provides that the 
sentence for a Class E felony is generally imprisonment for a 
minimum term of one year (see N.Y. Pen. L. § 70.00(3)), an 
exception to that general rule authorizes the court-in cases 
not involving second or persistent offenders, as is the case 
here-to consider the nature and circumstances of the crime, 
as well as the history and character of the defendant, and 
impose a definite sentence of imprisonment and fix a term of 
one year or less.  N.Y. Pen. L. § 70.00(4) (emphasis added).  
In addition, a person serving a definite sentence of 
imprisonment in excess of 90 days may apply for conditional 
release after serving 60 days of the term of imprisonment.  
N.Y. Pen. L. § 70.40(2).  

The judge who imposed the sentence in the appellant's 
criminally negligent homicide conviction has subsequently 
retired.  He submitted a sworn statement in this appeal.  He 
stated that based on his recent review of the relevant 
documents in the habeas corpus case and the criminally 
negligent homicide case as well as the appellant's lack of a 
criminal history, his expert opinion was that given the 
overcrowded conditions of the prisons at the time, it was 
likely that if he, or any other trial judge at that time, had 
specified how much of the time that the appellant had served 
in prison would "count" as her punishment for criminally 
negligent homicide, the time would not have exceeded 60 days.  

The judge explained that criminally negligent homicide is an 
offense that does not involve a malicious state of mind or 
evil intent, so it does not warrant a particularly harsh 
sentence within the legal range.  Moreover, there was no 
evidence of prior criminal history or a suggestion that she 
would have been a future danger or threat to society.  And 
there was substantial mitigating evidence in the record 
establishing that the victim had been verbally and physically 
abusing her for years and that the appellant was under severe 
mental distress at the time she committed criminally 
negligent homicide.  The judge provided a further opinion 
that even if she had been incarcerated for a longer period, 
it was more likely than not that she would have been released 
by the Parole Board shortly after an application under N.Y. 
Pen. L. § 70.40(2) was filed.  He concluded, to a reasonable 
degree of legal certainty, that no more than 60 days of the 
time the appellant served in prison should be attributed to 
her punishment for criminally negligent homicide.  

There is no evidence in this record contradicting the judge's 
opinion as to the portion of the imprisonment that should be 
attributable to the appellant's punishment for criminally 
negligent homicide.  It is true that the judge was paid a fee 
to provide his opinion.  But that does not, in itself, render 
the opinion incredible.  To the contrary, the Board finds 
that the judge's opinion was well-supported by citations to 
the relevant penal laws of New York and the facts as they 
appear in this record.  Moreover, the judge's explanation of 
how he reached his conclusion was well-reasoned.  The Board 
finds his evidence to be very credible. 

As a result, the Board finds that the punishment for the 
appellant's conviction of criminally negligent homicide was 
imprisonment for no more than 60 days.  Since the 
imprisonment for a felony conviction did not extend to a 61st 
day, there should be no discontinuation of the appellant's 
nonservice-connected death pension benefits at all.  Thus, 
restoration of the nonservice-connected death pension 
benefits for the period from August [redacted], 1981, to August [redacted], 
1982, is warranted on this record.  

II.  Increase in the rate of nonservice-connected death 
pension

As discussed above, the appellant's nonservice-connected 
death pension benefits have been restored so that there no 
longer is a discontinuation of those benefits due to 
imprisonment.  Thus, the appellant was awarded death pension 
benefits from November 1, 1980, and the calculation of her 
monthly entitlement amount (that is, her pension payment) was 
based on her having no countable income at that time.  
However, after she entered prison, the appellant's countable 
income increased because she received payments for prison-
related activity.  

VA regulations provide that payments of any kind from any 
source shall be counted as income for nonservice-connected 
death pension in the 12-month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. § 1521, 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  The regulations 
specify a list sources of income that may be excluded from an 
individual's countable income.  38 C.F.R. § 3.272.  Prison 
pay or a prison stipend is not included in that list.  

Accordingly, the Board finds that the RO properly included 
the appellant's prison payments in calculating her countable 
income and properly reduced the rate of her nonservice-
connected death pension based on that countable income.  An 
increased rate for the appellant's nonservice-connected death 
pension is not warranted on this record.    

The appellant argues that while she was unconstitutionally 
imprisoned, she received prison payments as a result of 
coerced labor.  She claims that these payments were not 
really any kind of income intended for her subsistence, but 
rather, were payments made as part of a rehabilitation 
program.  

She also argues that the collateral consequences of her 
conviction should not be used as a weapon to diminish her 
deserved VA benefits, and in support of her argument, she 
cites to Gentry v. Deuth, 456 F.3d 687, 696 (6th Cir. 2006) 
("[T]he law is absolutely clear the writ releases the 
successful petitioner from the state's custody and . . . such 
release includes relief from the collateral consequences when 
it was the conviction itself that was found to be 
unconstitutional").  

But the Gentry case is not controlling here since the 
appellant neither lives in, nor was imprisoned in, a state 
within the jurisdiction of the United States Court of Appeals 
for the Sixth Circuit.  In any event, the collateral matter 
at issue in the Gentry case was the nullification of the 
petitioner's unconstitutional felony conviction in order to 
relieve her of any collateral consequences of an unlawful 
conviction.  The appellant has already obtained that relief 
because her second-degree murder and second-degree criminal 
solicitation judgment was vacated, and, as discussed in the 
section above, her nonservice-connected death pension benefit 
has been restored.  

The appellant has also contended that the prison payments 
should be considered as maintenance.  The value of 
maintenance furnished by a relative, friend, or a charitable 
organization (civic or governmental) will not be considered 
income. Where the individual is maintained in a rest home or 
other community institution or facility, public or private, 
because of impaired health or advanced age, money paid to the 
home or the individual to cover the cost of maintenance will 
not be considered income, regardless of whether it is 
furnished by a relative, friend, or  charitable organization.  
The expense of maintenance is not deductible if it is paid 
from the individual's income.  38 C.F.R. § 3.272(b).  

The appellant has not demonstrated that the income in 
question is maintenance.  She was not maintained in a 
community institution because of impaired health or advanced 
age, nor was the money paid by a relative, friend, or 
charitable organization.  Therefore, the prison payments do 
not fall within the concept of excludable maintenance income 
as described in 38 C.F.R. § 3.272(b).

The appellant believes that VA is punishing her with a 
"weapon" by reducing the amount of the pension benefits by 
the amount of her prison payments.  But VA is not taking into 
consideration the payments because they were paid in 
connection with her incarceration.  Nor is the fact that she 
was required to perform the tasks as part of her 
rehabilitation relevant here.  All income, unless explicitly 
excluded, is considered countable income that necessarily 
reduces the rate of pension payments.  38 C.F.R. § 3.271 
(payments of any kind from any source shall be counted as 
income unless specifically excluded under 38 C.F.R. § 3.272).  
Since neither the statute nor the regulations provides for an 
exclusion from countable income of payments made during 
incarceration as part of a rehabilitation program, the rate 
of the pension benefits must be reduced by that countable 
income.  

Nor does the benefit of the doubt doctrine change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But when, as here, the issue is one of 
interpretation of the law rather than finding facts, there is 
no reasonable doubt to resolve.  

III.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  With 
respect to the effective date of the nonservice-connected 
death pension benefits, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

As for the claim for an increased rate of pension benefits, 
since the appellant's claim for pension benefits was granted, 
the claim was substantiated, making the requirement for 
additional notice with respect to the down-stream element 
unnecessary, and rendering any defect in the notice harmless.  
Cf. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
(once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial).  In any event, the 
appellant is represented by an attorney whose pleadings both 
before the court of appeals and before the Board clearly 
demonstrate actual notice of the statutes and regulations 
governing countable income.  Thus, the appellant was not 
prejudiced by VA's failure to notify her of the evidence 
needed to establish her claim.  Shinseki v. Sanders, 77 
U.S.L.W. 4304 (U.S. April 21, 2009).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There are no outstanding requests for 
assistance.  VA thus met its duty to assist the appellant by 
retrieving the Veteran's claims folder and providing the 
appellant with the opportunity to present sworn testimony on 
the issues before a Decision Review Officer and before a 
Veterans Law Judge.  


ORDER

Restoration of nonservice-connected death pension benefits 
during the appellant's incarceration from August [redacted], 1981 to 
August [redacted], 1982, is granted, subject to the criteria 
governing payment of monetary benefits.  

An increase in the rate of nonservice-connected death pension 
benefits during the period of time during which the appellant 
received payments for performing tasks in prison is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


